           Case 2:18-cv-02340-CM-KGS Document 50 Filed 02/14/19 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS

 JULIE A. SMITH,                                         )
                                                         )
            Plaintiff/Counterclaim Defendant,            )
                                                         )     Case No. 2:18-cv-02340-CM-KGS
 v.                                                      )
                                                         )
 KANSAS PUBLIC EMPLOYEES                                 )
 RETIREMENT SYSTEM,                                      )
                                                         )
            Defendant/Counterclaim Plaintiff.            )

                             JOINT MOTION TO AMEND
                    SCHEDULING ORDER & SUGGESTIONS IN SUPPORT

      Plaintiff, Julie A. Smith and Defendant, Kansas Public Employees Retirement System

(“KPERS”), hereby request the Court to amend the Scheduling Order to extend the deadline for

completion of Independent Medical Examinations, designation of Defendant’s experts and

Plaintiff’s rebuttal experts, mediation and completion of discovery.

      I.      PLAINTIFF’S CLAIMS AND PERTINENT FACTS.

           Plaintiff has brought claims alleging discrimination in violation of the Americans with

Disabilities Act (“ADA”) and Age Discrimination in Employment Act (“ADEA”) and retaliation

in violation of the ADA, ADEA and Family and Medical Leave Act (“FMLA”). The parties have

been diligently working through discovery disputes (including consulting informally with the

Court on January 15, 2019), but cannot resolve some issues without Court intervention.

Specifically, a ruling on Plaintiff’s Motions to Quash KPERS’s Subpoenas and for Protective

Order (Doc. 27)1 is needed before several tasks can be completed. The records at issue in the


          1
            Plaintiff disclosed an additional physician to KPERS January 22. On February 5, after providing notice to
Plaintiff’s counsel, KPERS served a subpoena on that physician. On February 7, 2019, Plaintiff filed a Motion to
Quash and for Protective Order (Doc. 46) regarding this subpoena. Although the Motion is not fully briefed, it is
largely similar to the Motion that is fully briefed (Doc. 27) and KPERS believes the arguments in response to Doc. 27
apply equally to Doc. 46.
         Case 2:18-cv-02340-CM-KGS Document 50 Filed 02/14/19 Page 2 of 3




Motion to Quash have a direct bearing on whether KPERS can, in good faith, request that Plaintiff

submit to an Independent Medical Examination, whether KPERS will designate an expert and

when Plaintiff’s deposition and the mediation will be conducted. The current deadlines for these

tasks are as follows:

         February 15, 2019 – Completion of IME

         February 22, 2019 – Defendant’s Expert Designation

         February 28, 2019 – Completion of Mediation

         March 8, 2019 – Plaintiff’s Rebuttal Expert Designation

         April 30, 2019 – Completion of Discovery.

   II.      EXTENSION OF THE DEADLINES IS JUSTIFIED.

            Despite significant effort, the parties are unable to comply with the current deadlines

   without the Court’s ruling on the pending Motions to Quash. Defendant reiterates that given

   the claims at issue, it cannot take Plaintiff’s deposition without first reviewing Plaintiff’s

   records. The parties agree that after the ruling is issued, time will be needed for the third parties

   to produce the records (which sometimes can take up to 30 days, depending upon the type and

   volume of records to be produced) and for counsel to digest them, discuss whether an IME is

   appropriate, make decisions concerning experts, prepare for Plaintiff’s deposition and

   participate in mediation. Accordingly, the parties jointly request that the Court hold the above-

   referenced deadlines in abeyance until such time as the Court rules on the Motions to Quash

   (Doc. 27 and 46) and at that time establish deadlines that will allow the parties sufficient time

   to complete the tasks at issue.




                                                  2
Case 2:18-cv-02340-CM-KGS Document 50 Filed 02/14/19 Page 3 of 3




                             Respectfully submitted,

                              LATHROP GAGE LLP

                              By:   /s/ Tammy M. Somogye
                                     Thomas V. Murray – KS Bar No. 7591
                                     Tammy M. Somogye – KS Bar No. 18210
                                     10851 Mastin Boulevard
                                     Building 82, Suite 1000
                                     Overland Park, Kansas 66210-1669
                                     Telephone: (913) 451-5106
                                     Facsimile: (913) 451-0875
                                     tmurray@lathropgage.com
                                     tsomogye@lathropgage.com

                              ATTORNEYS FOR DEFENDANT/COUNTERCLAIM
                              PLAINTIFF KANSAS PUBLIC EMPLOYEES
                              RETIREMENT SYSTEM


                              EDELMAN, LIESEN & MYERS, LLP

                              By:   /s/ Sarah C. Liesen
                                      Sarah C. Liesen – KS Bar No. 26988
                                      Alexander Edelman – KS Bar No. 25821
                                      208 W. Linwood Boulevard
                                      Kansas City, Missouri 64111
                                      Telephone: (816) 533-4976
                                      Facsimile: (816) 463-8449
                                      sliesen@elmlawkc.com
                                      aedelman@elmlawkc.com

                              ATTORNEYS FOR PLAINTIFF/COUNTERCLAIM
                              DEFENDANT JULIE A. SMITH




                                3
